Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in reply to the remarks submitted by the applicant on July 21st, 2022 as well as the telephone message/email left on August 25th, 2022.
Claims 1 and 10 are currently amended. 
Claims 2, 3, 5, 7, 11, 12, 14, and 16 are canceled.
Claims 4 and 17-19 are original.
Claims 8, 9, 20, and 21 are previously presented.
Claims 22 are newly added.
Claims 1 and 10 have been amended by Examiner’s amendment (see attached).
Claims 1, 4, 8-10, 13, and 17-22 are currently pending and have been examined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Benjamin J. Lehberger (Reg. No. 56,217) on August 25th, 2022 for the claim amendments.  
The application has been amended as follows:
Claim 1: A point cloud data processing method, comprising: acquiring, by point cloud data processing apparatus, according to a preset frequency, raw data collected by sensors on a vehicle, wherein a period corresponding to the preset frequency is shorter than a time required for the sensors to scan one turn; and performing, by the point cloud data processing apparatus, when a number of acquisition times reaches a preset number of times, data fusion processing on the raw data of the sensors for the preset number of times is determined according to the time required for the sensors to scan one turn and the preset frequency; wherein the raw data comprises coordinate information; the performing, by the point cloud data processing apparatus, when a number of acquisition times reaches a preset number of times, the data fusion processing on the raw data of the sensors for the preset number of times to obtain the fusion result for controlling the vehicle, comprises: converting, by the point cloud data processing apparatus, the raw data of the sensors to a same coordinate to acquire point cloud data of the sensors in the same coordinate; and performing, by the point cloud data processing apparatus, the data fusion processing on the point cloud data of the sensors to obtain the fusion result; wherein the performing, by the point cloud data processing apparatus, the data fusion processing on the point cloud data of the sensors to obtain the fusion result, comprises: 
Claim 10: A point cloud data processing apparatus, comprising: at least one processor and a memory; the memory stores a computer program; the at least one processor executes the computer program stored in the memory to: acquire, according to a preset frequency, raw data collected by sensors on a vehicle, wherein a period corresponding to the preset frequency is shorter than a time required for the sensors to scan one turn; perform, when a number of acquisition times reaches a preset number of times, data fusion processing on the raw data of the sensors for the preset number of times to obtain a fusion result for controlling the vehicle, wherein the preset number of times is determined according to the time required for the sensors to scan one turn and the preset frequency; wherein the raw data comprises coordinate information; the at least one processor executes the computer program stored in the memory to: convert the raw data of the sensors to a same coordinate to acquire point cloud data of the sensors in the same coordinate; and perform the data fusion processing on the point cloud data of the sensors to obtain the fusion result; wherein the at least one processor executes the computer program stored in the memory to: 
Allowable Subject Matter
Claims 1, 4, 8-10, 13, and 17-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Kubertschak (U.S. Publication No. 20200025873) discloses a point cloud data processing method, comprising: acquiring, by point cloud data processing apparatus, according to a preset frequency, raw data collected by sensors on a vehicle, Mou (U.S. Publication No. 20170371348) discloses wherein a period corresponding to the preset frequency is shorter than a time required for the sensors to scan one turn; and performing, by the point cloud data processing apparatus, when a number of acquisition times reaches a preset number of times, data fusion processing on the raw data of the sensors for the preset number of times to obtain the fusion result for controlling the vehicle, wherein the preset number of times is determined according to the time required for the sensors to scan one turn and the preset frequency. Nelson (U.S. Publication No. 20030034778) discloses wherein the preset frequency is 1K-100K HZ. Alturi (U.S. Publication No. 20190232950) discloses controlling, by the point cloud data processing apparatus, the vehicle to decelerate or stop when it is determined that at least one of the sensors is faulty.
None of the prior art of record, either individually or in combination, teaches or suggests: A point cloud data processing method, comprising: acquiring, by point cloud data processing apparatus, according to a preset frequency, raw data collected by sensors on a vehicle, wherein a period corresponding to the preset frequency is shorter than a time required for the sensors to scan one turn; and performing, by the point cloud data processing apparatus, when a number of acquisition times reaches a preset number of times, data fusion processing on the raw data of the sensors for the preset number of times is determined according to the time required for the sensors to scan one turn and the preset frequency; wherein the raw data comprises coordinate information; the performing, by the point cloud data processing apparatus, when a number of acquisition times reaches a preset number of times, the data fusion processing on the raw data of the sensors for the preset number of times to obtain the fusion result for controlling the vehicle, comprises: converting, by the point cloud data processing apparatus, the raw data of the sensors to a same coordinate to acquire point cloud data of the sensors in the same coordinate; and performing, by the point cloud data processing apparatus, the data fusion processing on the point cloud data of the sensors to obtain the fusion result; wherein the performing, by the point cloud data processing apparatus, the data fusion processing on the point cloud data of the sensors to obtain the fusion result, comprises: dividing, by the point cloud data processing apparatus, the point cloud data of the sensors into an overlapping point data set and a non-overlapping point data set; wherein the non-overlapping point data set comprises non-overlapping point data of each of the sensor that does not overlap with that of any other of the sensors, and the overlapping point data set comprises overlapping point data that overlaps between the sensors; performing, by the point cloud data processing apparatus, fitting processing on the overlapping point data using a least square algorithm to form a least square curved surface, and fusing data of points with a Euclidean distance less than a threshold together based on the Euclidean distance between the points to acquire fused overlapping point data; and combining, by the point cloud data processing apparatus, the non-overlapping point data and the fused overlapping point data to form fused point cloud data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664